Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/20 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Data Structures and Algorithms for Real-Time Ray Tracing at the University of Texas at Austin” by Warren Andrew Hunt (hereinafter Hunt) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2015/0317818 A1 (hereinafter Howson).

The limitation “wherein each one of the one or more separate reduced acceleration structures represents a respective sub-region within the 3D scene rather than representing the whole 3D scene” is taught by Hunt (Hunt, section 5.2.2.1 teaches that the perspective transform has a singularity limiting it to representing half or partial spaces, and further teaches using a cube map of 6 frustums dividing the full range of perspective view space, i.e. each acceleration structure represents approximately 1/6 of the perspective view space, with the small/near frustum planes corresponding to the surfaces of a cube surrounding the viewpoint, such that the perspective grid acceleration structure(s) correspond to a sub-region within the 3D scene.)
	The limitation “generating a world space acceleration structure representing the whole 3D scene, wherein the one or more reduced acceleration structures represent 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunt’s perspective grid ray tracer to use Howson’s coarse acceleration structure to select elements for constructing Hunt’s perspective grid acceleration structure(s) based on overlap with the coarse acceleration structure nodes, and further to request high resolution final geometry as taught by Hunt, in order to accelerate the creation of the perspective grid acceleration 
	The limitation “storing in a computer readable memory the one or more reduced acceleration structures for use in intersection testing” is taught by Hunt (Hunt indicates that the perspective grid acceleration structures are stored in main memory, and each cell is sized to fit within the processor’s L2 cache for use in intersection testing (section 6.2.1.1, paragraphs 2-3).  Hunt further indicates that the number of concurrently stored acceleration structures may depend on available memory (e.g. section 6.2.1.2, paragraph 5), i.e. one, or more, reduced acceleration structures are stored at a time in the main memory.)
	Regarding claim 3, the limitation “wherein a sub-region corresponds to a view frustum within the scene” is taught by Hunt (Hunt (section 5.2.2.1) teaches that the perspective transform has a singularity limiting it to representing half or partial spaces, and further teaches using a cube map of 6 frustums dividing the full range of perspective view space, i.e. each acceleration structure represents approximately 1/6 of the perspective view space, with the small/near frustum planes corresponding to the surfaces of a cube surrounding the viewpoint.)
	Regarding claim 4, the limitation “wherein the nodes of at least one of the reduced acceleration structures are defined in a view space or a clip space, and wherein nodes of at least one of the reduced acceleration structures have shapes which 
Regarding claim 5, the limitation “wherein in response to finding an intersection in a first reduced acceleration structure, a shader program is executed which causes a ray to be emitted into a second reduced acceleration structure, wherein the first reduced acceleration structure is different to the second reduced acceleration structure” is taught by Hunt (Hunt teaches generation of shadow rays (e.g. sections 6.2.1.2, 6.2.1.3), which are generated in response to primary ray intersections (6.2.1.2, paragraph 1, 6.2.1.3, 
Regarding claim 6, the limitation “wherein the one or more reduced acceleration structures are generated dynamically for each render of the 3D scene” is taught by Hunt (Hunt teaches that the acceleration structures are built on a per-frame basis (e.g. Table 6.2 caption) corresponding to generating the structures dynamically for each render, i.e. frame.)
Regarding claim 9, the limitation “wherein the nodes of the one or more reduced acceleration structures are determined by reducing the world space acceleration structure to focus on the respective one or more sub-regions within the 3D scene corresponding to the one or more reduced acceleration structures” is taught by Hunt as modified in view of Howson (As noted in the claim 8 rejection above, Howson teaches that a coarse acceleration structure may be generated containing the source 3D scene geometry (e.g. paragraphs 80-86), where elements of the course acceleration structure may be selected for constructing a fine-grained acceleration structure for a view frustum based on overlap of coarse acceleration structure nodes with the view frustum (paragraph 84, figure 4), thereby accelerating the creation of the fine-grained acceleration structure by eliminating some of the input geometry which does not overlap the view frustum from consideration.  In the combination Hunt’s perspective grid acceleration structure is generated based on the coarse acceleration structure nodes overlapping the view frustum, i.e. the coarse acceleration structure is reduced to the nodes overlapping the view frustum, and the geometry contained in said nodes is used to build the perspective grid acceleration structure.)

Regarding claims 12 and 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, with Hunt indicating the use of software implementation, e.g. section 6.2.2.1.
	Regarding claim 13, the limitations “wherein the acceleration structure building logic is configured to determines nodes of the plurality of reduced acceleration structures, each of the reduced acceleration structures representing a respective sub-region within the 3D scene, and wherein the processing module is configured to cause the plurality of reduced acceleration structures to be stored for use in intersection testing, wherein different reduced acceleration structures are used during rendering for respective different purposes” is taught by Hunt (Hunt’s perspective grid acceleration structures are determined according to a camera viewpoint or light point and orientation(s) (e.g. section 6.2.1.1, generating a perspective grid acceleration structure aligned with a camera viewpoint, sections 6.2.1.2-3, generating perspective grid acceleration structure(s) for each light), where the camera viewpoint perspective grid acceleration structures are used for eye/visibility ray testing (section 6.2.1.1) and the 
	Regarding claim 14, the limitation “wherein the ray tracing system is implemented in a tile-based rendering system, and wherein the processing module is configured to generate a respective reduced acceleration structure for each of a plurality of tiles of a rendering space in which the 3D scene is to be rendered” is taught by Hunt (Hunt teaches (section 6.2.1.1, paragraphs 2-3) that the perspective grid acceleration structure comprises a plurality of cells, wherein the cells correspond to 100x100 pixel tiles that are rendered on a per-tile/cell basis (section 6.2.1.1, paragraph 3), such that each perspective grid acceleration structure is generated for a plurality of tiles of rendering space for the eye/camera viewpoint.  Further, as described in section 5.2.2.1, cameras with wide fields of view are represented using a cube mapping approach, such that for each face of the cube, a perspective grid acceleration structure is generated for the corresponding face/frustum, wherein each face of the cube would have a subset of the cells/tiles used for rendering the image from the viewpoint with a wide field of view, as described in section 6.2.1.1, paragraph 3.  It is additionally noted that the claim does not require a one to one relationship between the tiles and reduced acceleration structure(s), but rather, that there is an acceleration structure generated for each of the tiles, e.g. a single acceleration structure which is generated to be used by a plurality of tiles corresponds to the claimed a respective reduced acceleration structure for each of the plurality of tiles).
	Regarding claim 15, the limitation “wherein the sub-region of the 3D scene represented by a particular reduced acceleration structure, which is generated for a 
	Regarding claims 16 and 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 10 above.
	Regarding claim 19, the limitations “perform pre-processing on primitives in the 3D scene, wherein pre-processing includes one or both of clipping and transforming the primitives into view space or clip space; and provide the pre-processed primitives to the processing module” are taught by Hunt (Hunt’s perspective grid ray tracer receives geometry representing the scene and constructs acceleration structure(s) for the scene (e.g. section 6.2, as well as tables indicating approximate polygon count, and statistics of corresponding per-frame acceleration structures) by transforming the geometry into perspective space (e.g. section 5.2.2, section 6.3) and clipping to the camera’s view frustum (e.g. section 5.2.2.1 indicating that the perspective transform has a well-known singularity problem which can be solved with standard raster-graphics solutions, i.e. by clipping/culling the perspective space geometry to the camera’s view frustum and using 

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Data Structures and Algorithms for Real-Time Ray Tracing at the University of Texas at Austin” by Warren Andrew Hunt (hereinafter Hunt) in view of U.S. Patent Application Publication 2015/0317818 A1 (hereinafter Howson) as applied to claims 10 and 16 above, and further in view of “OptiX: A general Purpose Ray Tracing Engine” by Steven G. Parker, et al. (hereinafter Parker).
Regarding claim 11, the limitation “if the traversal of a reduced acceleration structure results in a miss for a ray, emitting the ray into a world acceleration structure which represents the whole scene” is not explicitly taught by Hunt (Hunt does not explicitly address how ray intersection misses are handled).  However, this limitation is taught by Parker (section 3.1, “Miss programs are executed when the ray does not intersect any geometry in the interval provided. They can be used to implement a background color or environment map lookup.”  Parker teaches that when a ray does not intersect any geometry, the response may be to perform an environment map lookup, i.e. test the ray against an acceleration structure corresponding to an environment map representing the world space of the 3D scene.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunt’s perspective grid ray tracer, using Howson’s coarse acceleration structure to select elements for constructing Hunt’s perspective grid acceleration structure(s), to include Parker’s miss program for testing 
Regarding claim 17, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 11 above.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the scope of claim 7 includes the allowable subject matter of parent application 15/705976 and is therefore allowable for the same reasons.




Response to Arguments
Applicant’s arguments, see page 7, filed 11/9/20, with respect to 112 a and b rejections of claims 1-7, 9-20 have been fully considered and are persuasive.  The 112 a and b rejections of claims 1-7, 9-20 have been withdrawn. 
Applicant's arguments filed 11/9/20 have been fully considered but they are not persuasive.
It is noted that Applicant’s remarks reiterate the arguments against the spatial subdivision interpretation, and note that the advisory action acknowledged that the present amendments overcame the previous interpretation.  As such, the arguments with respect to that interpretation are moot.
Applicant asserts that Howson’s paragraphs 87-90 do not disclose that the resolution of primitives represented by nodes of the world space acceleration structure is lower than the resolution of primitives represented by nodes of the reduces acceleration structures.  While paragraphs 87-90 do not explicitly refer to the coarse or fine acceleration structures, paragraphs 84-86 describe, and figure 4 shows, that a fine acceleration structure used for storing final geometry for ray tracing, analogous to Hunt’s perspective grid acceleration structure, generates object lists(s) of final geometry based on overlap with the coarse acceleration structure, and paragraphs 87-90 describe how higher or lower resolution final geometry can be created on-demand, such that the final geometry requested based on overlap with the coarse acceleration structure could be requested at a higher resolution than the representation of the geometry in the coarse acceleration structure.  Applicant notes that in the example of paragraph 87, the two consumers are not “a world space acceleration structure” and “a reduced 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ROBERT BADER/Primary Examiner, Art Unit 2619